Exhibit 10.65
INTROGEN THERAPEUTICS, INC
6,000,000 SHARES
CONTROLLED EQUITY OFFERINGSM
SALES AGREEMENT
August 8, 2008
CANTOR FITZGERALD & CO.
499 Park Avenue
New York, NY 10022
Ladies and Gentlemen:
          INTROGEN THERAPEUTICS, INC., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Cantor Fitzgerald & Co.
(“CF&Co”), as follows:
     1.   Issuance and Sale of Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through CF&Co, acting as
agent and/or principal, up to SIX MILLION (6,000,000) shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock” or “Shares”). The
issuance and sale of Shares through CF&Co will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.
          The Company has filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3 (File No. 333-140424), including a base prospectus, with
respect to equity and other offerings, including the Shares, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (collectively, the “Exchange
Act”). The Company has prepared a prospectus supplement (the “Prospectus
Supplement”) to the base prospectus included as part of such registration
statement relating to the offering of Shares. The Company has furnished to
CF&Co, for use by CF&Co, copies of one or more prospectuses included as part of
such registration statement, as supplemented by the Prospectus Supplement,
relating to the Shares. Except where the context otherwise requires, such
registration statement, as amended when it became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b)(2), b(5) or b(7)
under the Securities Act and also including any other registration statement
filed pursuant to Rule 462(b) under the Securities Act, collectively, are herein
called the “Registration Statement,” and the base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement (the

 



--------------------------------------------------------------------------------



 



“Base Prospectus”), as it may be supplemented by the Prospectus Supplement, in
the form filed by the Company with the Commission pursuant to Rule 424(b) under
the Securities Act is herein called the “Prospectus.” Unless otherwise provided
herein, any reference herein to the Registration Statement, the Prospectus or
any amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and unless otherwise provided
herein, any reference herein to the terms “amend”, “amendment” or “supplement”
with respect to the Registration Statement or the Prospectus shall be deemed to
refer to and include any document that is filed with the Commission and that is
deemed to be incorporated by reference therein subsequent to the date of the
Base Prospectus. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System (“EDGAR”).
     2.   Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify CF&Co by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), a form of which containing
such minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from CF&Co set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by CF&Co unless and until (i) in accordance with the notice requirements set
forth in Section 4, CF&Co declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (iv) the Agreement has been terminated
under the provisions of Section 11. The amount of any discount, commission or
other compensation to be paid by the Company to CF&Co in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor CF&Co will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to CF&Co and CF&Co does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.
     3.   Sale of Placement Shares by CF&Co. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, CF&Co,
for the period of time, if any, specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its customary trading and sales
practices to sell such Placement Shares up to the amount specified, and
otherwise in

 



--------------------------------------------------------------------------------



 



accordance with the terms of such Placement Notice. CF&Co will provide written
confirmation to the Company no later than the opening of the Trading Day (as
defined below) immediately following the Trading Day on which it has made sales
of Placement Shares hereunder setting forth the number of Placement Shares sold
on such day, the compensation payable by the Company to CF&Co pursuant to
Section 2 and calculated in accordance with Schedule 3 with respect to such
sales, and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by CF&Co (as set forth in Section 5(a)) from
the gross proceeds that it receives from such sales. CF&Co may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the Securities Act, including without limitation sales
made directly on the Nasdaq Global Market (the “NASDAQ”) or on any other
existing trading market for the Common Stock (and together with the NASDAQ, an
“Exchange”) or to or through a market maker. The Company acknowledges and agrees
that (i) there can be no assurance that CF&Co will be successful in selling
Placement Shares, and (ii) CF&Co will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason, in each case other than a failure by CF&Co to use its commercially
reasonable efforts consistent with its customary trading and sales practices to
sell such Placement Shares as required under this Section 3. For the purposes
hereof, “Trading Day” means any day on which Common Stock is purchased and sold
on the principal market on which the Common Stock is listed or quoted.
     4.   Suspension of Sales. The Company or CF&Co may at any time during the
terms of this Agreement, upon notice to the other party in writing (including by
email correspondence to each of the individuals of the other Party set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other Party set forth on
Schedule 2), suspend any sale of Placement Shares; provided, however, that such
suspension shall not affect or impair either party’s obligations with respect to
any Placement Shares sold hereunder prior to the receipt of such notice. Each of
the Parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on
Schedule 2 hereto, as such Schedule may be amended from time to time.
     5.   Settlement.
          (a)  Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, as specified on Schedule 3, (ii) any other amounts due and
payable by the Company to CF&Co hereunder pursuant to Section 7(g) (Expenses)
hereof, and (iii) any transaction fees imposed by any governmental or
self-regulatory organization on the Company with respect of such sales.
          (b)  Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by

 



--------------------------------------------------------------------------------



 



crediting CF&Co’s or its designee’s (provided CF&Co shall have given the Company
written notice of such designee at least one Business Day prior to the
Settlement Date) account at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto and, upon receipt of such Placement
Shares, which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form, CF&Co will deliver the related Net Proceeds in
same day funds to an account designated by the Company prior to the Settlement
Date. If the Company defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) (Indemnification) hereto,
it will (i) hold CF&Co harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and (ii) pay to CF&Co any
commission, discount, or other compensation to which it would otherwise have
been entitled to under this Agreement absent such default; provided, however,
that the Company shall not be obligated to so indemnify and reimburse CF&Co if
the Placement Shares are not delivered due to (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange,
the American Stock Exchange or the NASDAQ Global Market; (ii) a general
moratorium on commercial banking activities declared by either federal or New
York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iii) an
outbreak or escalation of hostilities or acts of terrorism involving the United
States or a declaration by the United States of a national emergency or war: or
(iv) any other calamity or crisis or any change in financial, political or
economic conditions in the United States or elsewhere.
     6.   Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, CF&Co that as of the date of this Agreement
and as of each Representation Date (as defined in Section 7(m) below) on which a
certificate is required to be delivered pursuant to Section 7(m) of this
Agreement, as the case may be:
          (a)  Registration Statement and Prospectus. As of the date of the
filing of its last annual report on Form 10-K, the Company was and as of each
Representation Date shall be eligible to use Form S-3 for the offering of the
Shares pursuant to the Registration Statement. The Registration Statement has
been filed with the Commission and has been declared effective under the
Securities Act. The Registration Statement has named CF&Co as an underwriter,
acting as principal and/or agent that the Company might engage in the section
entitled “Plan of Distribution.” The Company has not received, and has no notice
of, any order of the Commission preventing or suspending the use of the
Registration Statement, or threatening or instituting proceedings for that
purpose. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or made available through EDGAR, to CF&Co and their
counsel. The Company has not distributed and will not distribute any offering
material in connection with the offering or sale of the Placement Shares other
than the Registration Statement and the Prospectus. The Common Stock is
currently listed on the NASDAQ under the trading symbol “INGN.”

 



--------------------------------------------------------------------------------



 



          (b)  No Misstatement or Omission. The Registration Statement, as of
the date it became effective, and the Prospectus, and any amendment or
supplement thereto, on the date of such Prospectus or amendment or supplement,
conformed or will conform in all material respects with the requirements of the
Securities Act. At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act. The Registration Statement, as of the date
it became effective, did not, or will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment or supplement thereto, on the date thereof and at each Settlement
Date, did not or will not include an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The foregoing
shall not apply to statements in, or omissions from, any such document made in
reliance upon, and in conformity with, information furnished to the Company by
CF&Co specifically for use in the preparation thereof.
          (c)  Conformity with Securities Act and Exchange Act. Each document
filed or to be filed pursuant to the Exchange Act and incorporated by reference
in the Registration Statement or the Prospectus complied or will comply when so
filed in all material respects with the requirements of the Exchange Act.
          (d)  Financial Information. The financial statements of the Company
and the Subsidiaries (as defined below), together with the related schedules and
notes thereto, set forth or included or incorporated by reference in the
Registration Statement and the Prospectus fairly present, in all material
respects, the financial condition of the Company and the Subsidiaries as of and
at the dates indicated and the results of operations, changes in financial
position, stockholders’ equity and cash flows for the periods therein specified.
Such financial statements, schedules, and notes are in conformity in all
material respects with generally accepted accounting principles as consistently
applied in the United States throughout the periods involved (except as
otherwise stated therein). The selected financial data included or incorporated
by reference in the Registration Statement and the Prospectus present fairly the
information shown therein and, to the extent based upon or derived from the
financial statements, have been complied on a basis consistent with the
financial statements presented therein. The Company and, to the Company’s
knowledge, the Subsidiaries (as defined below) do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not disclosed in the Registration Statement and the
Prospectus. No other financial statements are required to be set forth or to be
incorporated by reference in the Registration Statement or the Prospectus under
the Securities Act.
          (e)  Conformity with EDGAR Filing. The Prospectus delivered to CF&Co
for use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.
          (f)  Organization. (i) Each of the Company and its Subsidiaries (as
defined herein) have been duly incorporated and are validly existing as a
corporation in good standing under the laws of its respective jurisdiction or
organization (as applicable) with full corporate power and authority necessary
to own, hold, lease and/or operate its assets and properties and to conduct the
business in which it is engaged and as described in the Registration Statement
and Prospectus;

 



--------------------------------------------------------------------------------



 



and (ii) each of the Company and its Subsidiaries, respectively, is duly
qualified as a foreign entity to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure, individually or in the aggregate, to be so qualified and be in good
standing, or have such power and authority would not have a material adverse
effect on (1) the consolidated business, operations, assets, properties,
financial condition, prospects, or results of operations of the Company and the
Subsidiaries (as defined herein) taken as a whole or (2) the ability of the
Company to perform its obligations under this Agreement (collectively, a
“Material Adverse Effect”). The Company has full corporate power and authority
necessary to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The Company is in compliance
with the laws, orders, rules, regulations and directives applicable to it,
except for any noncompliance that, individually, or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Complete and correct
copies of the articles of incorporation and of the bylaws of the Company and all
amendments thereto have been delivered to CF&Co.
          (g)  Subsidiaries. (i) The Company has no “significant subsidiaries”
(as such term is defined in Rule 1-02 of Regulation S-X promulgated under the
Securities Act) other than as listed in Schedule I hereto (each a “Subsidiary”
and, collectively, the “Subsidiaries”). (ii) Other than the capital stock of the
Subsidiaries, the Company does not own, directly or indirectly, any shares of
stock or any other equity or long-term debt securities of any corporation or
have any equity interest in any firm, partnership, joint venture, association or
other entity. No options, warrants or other rights to purchase, agreements or
other obligations to issue or other rights to convert any obligation into shares
of capital stock or ownership interests in the Subsidiaries are outstanding.
          (h)  No Violation or Default. Neither the Company nor any of its
Subsidiaries is (i) in violation of any provision of its charter or bylaws or
similar organizational documents, (ii) is in default in any respect, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant, or
condition of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) is in violation in any respect of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, its Subsidiaries or any of
its properties, as applicable (including, without limitation, those administered
by the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the
FDA), except, with respect to clauses (ii) and (iii), any violations or defaults
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. The execution, delivery and performance of
this Agreement, the issuance and sale of the Placement Shares and the
consummation of the transactions contemplated hereby will not conflict with, or
result in any breach of or constitute a default under (nor constitute any event
which with notice, lapse of time or both would result in any breach of, or
constitute a default under), (i) any provision of the charter, bylaws or
organizational documents, as the case may be, of the Company or any of the
Subsidiaries, (ii) any provision of any contract, license, repurchase

 



--------------------------------------------------------------------------------



 



agreement, management agreement, indenture, mortgage, deed of trust, bank loan
or credit agreement, note, lease or other evidence of indebtedness, or any
lease, contract or other agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which the Company or any of the Subsidiaries,
or any of their respective assets or properties may be bound or affected, except
for any breach or default that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect or (iii) any federal,
state, local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or any of the Subsidiaries, except for any breach or
default that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.
          (i)  Capitalization. All of the issued and outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws and were not issued in violation of any
preemptive right, resale right, right of first refusal or similar right. As of
the date hereof and as of each Closing Date, the Company has or will have, as
the case may be, an authorized, issued and outstanding capitalization as is set
forth in all material respects in the Registration Statement and the Prospectus
(subject, in each case, to the issuance of shares of Common Stock upon exercise
of stock options and warrants disclosed as outstanding in the Registration
Statement and the Prospectus and grant of options under existing stock option
plans described in the Registration Statement and the Prospectus), and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the Registration Statement and the Prospectus. Except as
described in or contemplated by the Registration Statement and the Prospectus,
as of the date referred to therein, the Company did not have outstanding any
options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Company or any Subsidiary of the Company any shares
of the capital stock of the Company or any Subsidiary.
          (j)  Contracts. Each description of a contract, document or other
agreement in the Registration Statement and the Prospectus accurately describes
in all material respects the principal terms of the underlying contract,
document or other agreement. Each contract, document or other agreement
described in the Registration Statement and the Prospectus or listed in the
exhibits to the Registration Statement or incorporated therein by reference is
in full force and effect, unless validly terminated in accordance with the
provisions thereof or the term of such contract, document or other agreement has
expired, and is valid and enforceable against the Company or its Subsidiary, as
the case may be, in accordance with its terms. There are no contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement that are not so filed pursuant to the Securities Act.
          (k)  Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 9 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.

 



--------------------------------------------------------------------------------



 



          (l)  Capital Stock and Placement Shares in Proper Form. The form of
certificates for the Placement Shares are in due and proper form and the holders
of the Shares will not be subject to personal liability under the Delaware
General Corporation Law by reason of being such holders.
          (m)  Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the Board of Directors or
a duly designated committee thereof, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act.
          (n)  Consents and Permits. (1) The Company and each of its
Subsidiaries has made all filings, applications and submissions required by, and
possesses all approvals, licenses, certificates, certifications, clearances,
consents, exemptions, marks, notifications, orders, permits and other
authorizations issued by, the appropriate federal, state or foreign regulatory
authorities (including, without limitation, the FDA, and any other foreign,
federal, state or local government or regulatory authorities performing
functions similar to those performed by the FDA) necessary for the ownership or
lease of their respective properties or to conduct its businesses as described
in the Registration Statement and the Prospectus (collectively, “Permits”),
except for such Permits the failure of which to possess, obtain or make the same
would not reasonably be expected to have a Material Adverse Effect; and except
as set forth in the Prospectus, neither the Company nor any of its Subsidiaries
has received any written notice of proceedings relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, singly or in the aggregate would have a Material Adverse Effect,
and has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course. (2) The Company met
all requirements for initial listing and continues to meet standards to maintain
its listing on the NASDAQ Global Market. (3) No approval, authorization, consent
or order of or filing with any national, state or local governmental or
regulatory commission, board, body, authority or agency is required in
connection with the issuance and sale of the Placement Shares or the
consummation by the Company of the transactions contemplated hereby other than
(i) registration of the Placement Shares under the Securities Act, (ii) any
necessary qualification under the securities or blue sky laws of the various
jurisdictions in which the Placement Shares are being offered by CF&Co,
(iii) filing of any reports under the Exchange Act, (iv) such approvals obtained
or to be obtained in connection with the approval of the listing of the
Placement Shares on the NASDAQ or other Exchange, or (v) such approvals as may
be required by the rules of the Financial Industry Regulatory Authority
(“FINRA”).
          (o)  No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any shares of Common Stock or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, or any other rights
(whether pursuant to a “poison pill” provision or otherwise) to purchase any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, (iii) no Person has the right to act as an underwriter or as a
financial

 



--------------------------------------------------------------------------------



 



advisor to the Company in connection with the offer and sale of the Shares, and
(iv)  no Person has the right, contractual or otherwise, to require the Company
to register under the Securities Act any shares of Common Stock or shares of any
other capital stock or other securities of the Company, or to include any such
shares or other securities in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
thereby or otherwise.
          (p)  Independent Public Accountant. Ernst & Young LLP (“Ernst &
Young”), whose report on the audited consolidated financial statements of the
Company is filed with the Commission as part of the Registration Statement and
the Prospectus, are and, during the periods covered by their report, were
independent public accountants within the meaning of the Securities Act and the
Public Accounting Oversight Board (United States).
          (q)  Enforceability of Agreements. To the knowledge of the Company,
all material agreements between the Company and third parties expressly
referenced in the Prospectus are legal, valid and binding obligations of the
Company enforceable in accordance with their respective terms, except to the
extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification provisions of
certain agreements may be limited be federal or state securities laws or public
policy considerations in respect thereof and except for any unenforceability
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
          (r)  No Litigation. Except as disclosed in the Registration Statement,
there are no actions, suits, claims, investigations, inquiries or proceedings
pending or, to Company’s knowledge, threatened to which either the Company or,
to the Company’s knowledge, any of the Subsidiaries, or any of their respective
officers or directors is a party or of which any of their respective properties
or other assets is subject at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency that could reasonably be expected to result in a judgment, decree or
order having individually or in the aggregate a Material Adverse Effect.
          (s)  Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged or propose to engage after giving effect to the transactions
described in the Registration Statement and the Prospectus; all policies of
insurance and fidelity or surety bonds insuring the Company and each of its
Subsidiaries and their businesses, assets, employees, officers and directors are
in full force and effect; the Company and each of its Subsidiaries is in
compliance with the terms of such policies and instruments in all material
respects; and the Company and each of its Subsidiaries has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that is not materially greater
than the current cost.
          (t)  Regulatory Filings.  Neither the Company nor any of its
Subsidiaries has failed to file with the applicable regulatory authorities
(including, without limitation, the FDA or any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission

 



--------------------------------------------------------------------------------



 



except where the failure to make such filing would not result in a Material
Adverse Effect; all such filings, declarations, listings, registrations, reports
or submissions were in compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory authority with
respect to any such filings, declarations, listings, registrations, reports or
submissions except where the failure to make such filing would not result in a
Material Adverse Effect. 
          (u)  [RESERVED]
          (v)  Certain Market Activities. Neither the Company nor, to the
Company’s knowledge, any of the Subsidiaries, nor, to the Company’s knowledge,
any of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.
          (w)  No Reliance. The Company has not relied upon CF&Co or legal
counsel for CF&Co for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.
          (x)  Taxes. The Company and its Subsidiaries have timely filed all
material federal, state, local and foreign income and franchise tax returns (or
timely filed applicable extensions therefore) required to be filed and are not
in default in the payment of any taxes which were payable pursuant to said
returns or any assessments with respect thereto, other than any which the
Company or any of its Subsidiaries is contesting in good faith and for which
adequate reserves have been provided.
          (y)  Title to Real and Personal Property. The Company and each of its
Subsidiaries have good and valid title to all property (whether real or
personal) described in the Registration Statement and the Prospectus as being
owned by each of them, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects except such as are described
in the Registration Statement and the Prospectus and those that do not
materially and adversely affect the value of such property and do not materially
interfere with the use made of such property by the Company. All of the property
described in the Registration Statement and the Prospectus as being held under
lease by the Company or a Subsidiary is held thereby under valid, subsisting and
enforceable leases, without any liens, restrictions, encumbrances or claims,
except such as are described in the Registration Statement and the Prospectus
and those that do not materially and adversely affect the value of such property
and those that (i) do not materially interfere with the use made or proposed to
be made of such property by the Company or any of its Subsidiaries or (ii) would
not, individually or in the aggregate, have a Material Adverse Effect.
          (z)  Intellectual Property. Except as set forth in the Prospectus, the
Company and its Subsidiaries own, possess, license or have other rights to use
or could obtain on commercially reasonable terms all foreign and domestic
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”), necessary for the conduct of their
respective businesses as now

 



--------------------------------------------------------------------------------



 



conducted or as proposed in the Prospectus to be conducted except to the extent
that the failure to own or possess adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect.  Except as set forth in the Prospectus, (a) there are no rights of third
parties to any such Intellectual Property owned by the Company and its
Subsidiaries; (b) to the Company’s knowledge, there is no infringement by third
parties of any such Intellectual Property; (c) to the Company’s knowledge, there
is no pending or threatened action, suit, proceeding or claim by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property; (d) to the Company’s knowledge, there is no pending or
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; (e) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company and its Subsidiaries infringe or otherwise violate any patent,
trademark, copyright, trade secret or other proprietary rights of others; (f) to
the Company’s knowledge, there is no third-party U.S. patent or published U.S.
patent application which contains claims for which an Interference Proceeding
(as defined in 35 U.S.C. § 135) have been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have taken all reasonable
steps necessary to perfect its ownership of the Intellectual Property, in each
of clauses (a)-(g) except for such infringement, conflict or action which would
not, singularly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
          (aa)  Clinical Studies.  The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company and its
Subsidiaries were and, if still pending, are being conducted in accordance in
all material respects with all statutes, laws, rules and regulations, as
applicable (including, without limitation, those administered by the FDA or by
any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA).  The descriptions
in the Registration Statement and Prospectus of the results of such studies and
tests are accurate and complete in all material respects and fairly present the
published data derived from such studies and tests.  Except as set forth in the
Registration Statement and the Prospectus neither the Company nor any of its
Subsidiaries have received any notices or other correspondence from the FDA or
any other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA with respect to any
ongoing clinical or pre-clinical studies or tests requiring the termination or
suspension of such studies or tests.
          (bb)  Compliance Program.  The Company has established and administers
a compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA).
          (cc)  Environmental Laws. The Company and its Subsidiaries: (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses and other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as

 



--------------------------------------------------------------------------------



 



described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, or other approvals or any such liability as would
not, individually or in the aggregate, have a Material Adverse Effect.
          (dd)  Accounting Controls.  The Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
          (ee)  Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15e and
15d-15e under the Exchange Act), which are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared,  and that such disclosure controls
and procedures are appropriate to allow timely decisions regarding required
disclosure to be included in the Company’s periodic filings under the Exchange
Act. The Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures as of the most recently ended
quarter (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting, except as described in the Registration Statement and Prospectus (as
such term is defined in Exchange Act Rules 13a-15 and 15d-15) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.
          (ff)  Sarbanes-Oxley. The principal executive officer and principal
financial officer of the Company have made all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission, and the statements contained in
any such certification are complete and correct. The Company, and to its
knowledge after due inquiry, all of the Company’s directors or officers, in
their capacities as such, is in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act.
          (gg)  Finder’s Fees. Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, broker’s fee, or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to CF&Co pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



          (hh)  Labor Disputes. There are no existing or threatened labor
disputes with the employees of the Company or, to the Company’s knowledge, any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have individually or in the aggregate a Material Adverse Effect.
          (ii)  Investment Company Act. Neither the Company nor any of the
Subsidiaries, after giving effect to the offering and sale of the Placement
Shares, will be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).
          (jj)  Casualty. Neither the Company nor, to the Company’s knowledge,
any of the Subsidiaries has sustained since the date of the last audited
financial statements included in the Registration Statement, and the Prospectus
any loss or interference with its respective business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, in each case that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (kk)  ERISA. The Company and the Subsidiaries are in compliance with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except for any noncompliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect..
No “reportable event” (as defined in section 4043 of ERISA) for which the
Pension Benefit Guaranty Corporation has not waived the notice requirement has
occurred in the past three years with respect to any “pension plan” (as defined
in ERISA) for which the Company and the Subsidiaries would reasonably expect to
have any liability. The Company and the Subsidiaries have not incurred and do
not reasonably expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Code. Each “pension plan” for which the Company
or the Subsidiaries would have any liability that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination or
opinion letter to that effect and, to the Company’s knowledge , no event has
occurred since the date of such letter that could reasonably be expected to
result in the loss of such qualification.
          (ll)  Forward Looking Statements. No forward looking statement within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act contained in the Prospectus, the Registration Statement, or any other
document filed with the Commission has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
          (mm)  CF&Co Purchases. The Company acknowledges and agrees that CF&Co
has informed the Company that CF&Co may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent CF&Co may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by CF&Co.

 



--------------------------------------------------------------------------------



 



          (nn)  No Improper Practices. (i) Neither the Company nor, to the
Company’s knowledge, the Subsidiaries, nor to the Company’s knowledge, any of
their respective executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the rules of
the FINRA to be described in the Registration Statement and the Prospectus that
is not so described; and (iv) except as described in the Prospectus, there are
no material outstanding loans or advances or material guarantees of indebtedness
by the Company or, to the Company’s knowledge, any Subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them.
          (oo)  Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director, officer, agent
or employee of the Company or its Subsidiaries, has, directly or indirectly,
during the last five years, while acting on behalf of the Company or its
Subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; (iv) made any other unlawful bribe, rebate, payoff,
influence, kickback or payment to any foreign or domestic government official or
employee.
     7.   Covenants of the Company. The Company covenants and agrees with CF&Co
that:
          (a)  Registration Statement Amendments. After the date of this
Agreement and in each case during any period in which a Prospectus relating to
any Placement Shares is required to be delivered by CF&Co under the Securities
Act, (i) the Company will notify CF&Co promptly when any subsequent amendment to
the Registration Statement, other than documents incorporated by reference, has
been filed with the Commission and/or has become effective, any subsequent
supplement to the Prospectus has been filed and any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information has been received, (ii) the Company will prepare and
file with the Commission, promptly upon CF&Co’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in CF&Co’s
reasonable judgment, may be necessary or advisable in connection with the
distribution of the Placement Shares by CF&Co for which the Company has
delivered a Placement Notice to CF&Co and for which the distribution of such
placement shares has not yet been completed by CF&Co (the period between
delivery of a Placement Notice until the termination in accordance with this
Agreement or the completion of the distribution

 



--------------------------------------------------------------------------------



 



contemplated thereby, the “Pendency Period”) (provided, however, that the
failure of CF&Co to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus relating to the Placement Shares (except for documents
incorporated by reference) unless a copy thereof has been submitted to CF&Co a
reasonable period of time before the filing and CF&Co has not reasonably
objected thereto (provided, however, (A) that the failure of CF&Co to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect CF&Co’s right to rely on the representations and warranties
made by the Company in this Agreement, (B) that the Company has no obligation to
provide CF&Co any advance copy of such filing or to provide CF&Co an opportunity
to object to such filing if such filing does not name CF&Co or does not relate
to the transactions contemplated hereunder) and (C) that CF&Co shall not object
to any such filing if the Company obtains a written opinion of counsel
reasonably satisfactory to CF&Co to CF&Co that such filing is required under
applicable law) and the Company will furnish to CF&Co at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).
          (b)  Notice of Commission Stop Orders. During any period in which a
Prospectus relating to any Placement Shares is required to be delivered by CF&Co
under the Securities Act, the Company will advise CF&Co, promptly after it
receives notice or obtains knowledge thereof, of the issuance or threatened
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement, of the suspension of the qualification of the Placement
Shares for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceeding for any such purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such a stop order should be issued.
          (c)  Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by CF&Co under the Securities Act with respect to the offer and sale of the
Placement Shares, the Company will use its best efforts to comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will

 



--------------------------------------------------------------------------------



 



promptly notify CF&Co to suspend the offering of Placement Shares during such
period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (subject to Section 7(a) of this Agreement) so as to
correct such statement or omission or effect such compliance.
          (d)  Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to the offer and sale of the Placement
Shares, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as CF&Co
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.
          (e)  Delivery of Registration Statement and Prospectus. The Company
will furnish to CF&Co and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to CF&Co to the
extent such document is available on EDGAR.
          (f)  Earnings Statement. The Company will make generally available to
its security holders an “earnings statement,” as soon as practicable, that
satisfies the provisions of Section 11(a) and Rule 158 of the Securities Act.
Any document or information filed with the Commission and available on EDGAR
shall be deemed to be delivered for purposes of this section.
          (g)  Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay all of its
reasonable expenses incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance and delivery of the Placement Shares,
(iii) the qualification of the Placement Shares under “blue sky” or state
securities laws in accordance with the provisions of Section 7(d) of this
Agreement, including filing fees in connection therewith, (iv) the printing and
delivery to CF&Co of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the Company’s fees and expenses incurred in
connection with the listing or qualification of the Placement Shares for trading
on the Exchange, (vi) filing fees and expenses, if any, of the Commission and
the FINRA Corporate Finance Department. The Company will not be obligated to pay
any legal fees or expenses or other fees or expenses incurred by CF&Co.

 



--------------------------------------------------------------------------------



 



          (h)  Use of Proceeds. The Company will use in all material respects
the Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”
          (i)  Notice of Other Sales. During either Pendency Period or any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by CF&Co, the Company shall provide CF&Co notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to the 1995 Stock Option
Plan, the 2000 Stock Incentive Plan, the 2000 Employee Stock Repurchase Plan
(each as amended to date and hereafter amended) and any stock option plans,
deferred compensation plans, restricted stock plans and employee stock purchase
plans hereafter adopted in compliance with the FINRA Marketplace Rule
4350(i)(1)(D), (ii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to CF & Co. in advance or (iii) the
issuance of Common Stock upon the exercise of any currently outstanding warrant,
or warrant which the Company may presently be obligated to issue.
          (j)  Change of Circumstances. The Company will, at any time during the
Pendency Period, advise CF&Co promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to CF&Co pursuant to this Agreement.
          (k)  Due Diligence Cooperation. In connection with any proposed
distribution of Placement Shares, the Company will cooperate with any reasonable
due diligence review conducted by CF&Co or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as CF&Co may
reasonably request.
          (l)  Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
CF&Co, the Net Proceeds to the Company and the compensation payable by the
Company to CF&Co with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.
          (m)  Representation Dates; Certificate. During the term of this
Agreement, on the date of the first Placement Notice given hereunder and each
time the Company (i) files the Prospectus relating to the Placement Shares or
amends or supplements the Registration Statement or the Prospectus relating to
the Placement Shares (other than a prospectus supplement filed in

 



--------------------------------------------------------------------------------



 



accordance with Section 7(l) of this Agreement) by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01
of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish CF&Co with a certificate, in the form attached
hereto as Exhibit 7(m). The requirement to provide a certificate under this
Section 7(m) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company issues a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date. Notwithstanding the foregoing, if the
Company subsequently issues a Replacement Notice following a Representation Date
when the Company relied on such waiver and did not provide CF&Co with a
certificate under this Section 7(m), then the Company shall provide CF&Co with a
certificate, in the form attached hereto as Exhibit 7(m), dated the date of the
Placement Notice.
          (n)  Legal Opinion. On the date of the first Placement Notice given
hereunder, the Company shall cause to be furnished to CF&Co a written opinion of
(i) Wilson Sonsini Goodrich & Rosati, Professional Corporation (“WSGR”),
substantially similar to the form attached hereto as Exhibit 7(n)(1) (only in
connection with the first Placement Notice given hereunder) and (ii) Wilson &
Varner, L.L.P. (“Wilson Varner” together with WSGR, “Company Counsel”)
substantially similar to the form attached hereto as Exhibit 7(n)(2), and
thereafter within five (5) Trading Days of each Representation Date with respect
to which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(m) for which no waiver is applicable, the Company shall
cause to be furnished to CF&Co a written opinion of Wilson Varner, substantially
similar to the form attached hereto as Exhibit 7(n)(2) (for each subsequent
Representation Date after the date the first Placement Notice given hereunder),
in each case, modified, as necessary, to relate to the Registration Statement
and the Prospectus as then amended or supplemented; provided, however, that in
lieu of such subsequent opinions, Wilson Varner may furnish CF&Co with a letter
to the effect that CF&Co may rely on a prior opinion (in the form substantially
similar to the form attached hereto as Exhibit 7(n)(2)) delivered under this
Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).
          (o)  Comfort Letter. No later than the date of the first Placement
Notice given hereunder and thereafter within five (5) Trading Days of the
Representation Date or any period in which the Prospectus relating to the
Placement Shares is required to be delivered by CF&Co, each time that the
Registration Statement is amended or the Prospectus supplemented to include
additional amended financial information or there is filed with the Commission
any document incorporated by reference into the Prospectus that contains
additional amended financial information (other than an earnings release, to
“furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or

 



--------------------------------------------------------------------------------



 



to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144), the Company shall
cause its independent accountants to furnish CF&Co letters (the “Comfort
Letters”), dated the date of such Representation Date, in form and substance
satisfactory to CF&Co, (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter. The requirement to provide a Comfort
Letter under this Section 7(o) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company issues a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide CF&Co with a Comfort Letter under this Section 7(p), then before
CF&Co either delivers the Placement Notice or sells any Placement Shares, the
Company shall provide CF&Co with a Comfort Letter dated the date of the
Placement Notice.
          (p)  Market Activities. During any period in which the Prospectus
related to the Placement Shares is required to be delivered by CF&Co under
Securities Act, the Company will not, directly or indirectly take any action
designed to cause or result in, or that constitutes or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Placement
Shares.
          (q)  Investment Company Act. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by CF&Co under
Securities Act, the Company will conduct its affairs in such a manner so as to
reasonably ensure that neither it nor the Subsidiaries will be or become, at any
time prior to the termination of this Agreement, an “investment company,” as
such term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.
     8.   Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:
          (a)  Registration Statement Effective. The Registration Statement
shall have become effective and shall be available for the (i) resale of all
Placement Shares issued to CF&Co and

 



--------------------------------------------------------------------------------



 



not yet sold by CF&Co and (ii) the sale of all Placement Shares contemplated to
be issued by any Placement Notice.
          (b)  No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendment to
the Registration Statement or the Prospectus that would not become effective
without prior review and approval of the Commission; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
          (c)  Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, the effect of which in the reasonable judgment of CF&Co (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.
          (d)  Legal Opinion. CF&Co shall have received the applicable opinions
of Company Counsel required to be delivered pursuant Section 7(n) on or before
the date on which such delivery of such opinion is required pursuant to
Section 7(n).
          (e)  Comfort Letter. CF&Co shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(o).
          (f)  Representation Certificate. CF&Co shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
          (g)  No Suspension. Trading in the Shares shall not have been
suspended on the Exchange.

 



--------------------------------------------------------------------------------



 



          (h)  Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to CF&Co such appropriate further information, certificates and documents as
CF&Co may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish CF&Co with such conformed copies of such opinions, certificates, letters
and other documents as CF&Co shall reasonably request.
          (i)  Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
          (j)  Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
          (k)  No Termination Event. There shall not have occurred any event
that would permit CF&Co to terminate this Agreement pursuant to Section 11(a).
     9.   Indemnification and Contribution.
          (a)  Company Indemnification. The Company agrees to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co (a “CF&Co Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(a)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which CF&Co, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or
(ii) the omission or alleged omission to state in such document a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made in the case of the
Prospectus, not misleading; provided, however, that this indemnity agreement
shall not apply to the extent that such loss, claim, liability, expense or
damage arises from the sale of the Placement Shares pursuant to this Agreement
and is caused directly or indirectly by an untrue statement or omission made in
reliance on and in conformity with information relating to CF&Co and furnished
in writing to the Company by CF&Co expressly for inclusion in any document
described in clause (a)(i) above. This indemnity agreement will be in addition
to any liability that the Company might otherwise have.

 



--------------------------------------------------------------------------------



 



          (b)  CF&Co Indemnification. CF&Co agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company who
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all losses, liabilities, claims,
damages, and expenses described in the indemnity contained in Section 9(a)
(including, but not limited to, any and all reasonable investigative, legal, and
other expenses incurred in connection with and any and all amounts paid in
settlement (in accordance with Section 9(b)) as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
written information relating to CF&Co and furnished to the Company by CF&Co
expressly for inclusion in any document as described in Section 9(a).
          (c)  Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on a written advice of counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on the written advice of
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or
(4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified

 



--------------------------------------------------------------------------------



 



party or parties. All such fees, disbursements and other charges will be
reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.
          (d)  Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or CF&Co,
the Company and CF&Co will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than CF&Co, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
CF&Co may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and CF&Co on the
other. The relative benefits received by the Company on the one hand and CF&Co
on the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by CF&Co from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and CF&Co, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or CF&Co, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and CF&Co agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), CF&Co shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to

 



--------------------------------------------------------------------------------



 



contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 9(d), any person who controls a
party to this Agreement within the meaning of the Securities Act, and any
officers, directors, partners, employees or agents of CF&Co, will have the same
rights to contribution as that party, and each officer of the Company who signed
the Registration Statement will have the same rights to contribution as the
Company, subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.
     10.   Representations and Agreements to Survive Delivery. All
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
     11.   Termination.
          (a)  CF&Co shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that has actually occurred and that is reasonably
expected to cause a Material Adverse Effect has occurred that, in the reasonable
judgment of CF&Co, may materially impair the ability of CF&Co to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any material agreement on its part to be performed hereunder;
provided, however, in the case of any failure of the Company to deliver (or
cause another person to deliver) any certification, opinion, or letter required
under Sections 7(m), 7(n), 7(o), or 7(p), CF&Co’s right to terminate shall not
arise unless such failure to deliver (or cause to be delivered) continues for
more than thirty (30) days from the date such delivery was required to which
such delivery was required; or (iii) any other condition of CF&Co’s obligations
hereunder is not fulfilled, or (iv), any suspension or limitation of trading in
the Placement Shares or in securities generally on the Exchange shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification), Section 10 (Survival of Representations), Section 16
(Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such termination.
If CF&Co elects to terminate this Agreement as provided in this Section 11(a),
CF&Co shall provide the required notice as specified in Section 12 (Notices).
          (b)  The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party

 



--------------------------------------------------------------------------------



 



except that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.
          (c)  CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.
          (d)  Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through CF&Co on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9,
Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.
          (e)  This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.
          (f)  Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
     12.   Notices.
All notices or other communications required or permitted to be given by any
party to any other party pursuant to the terms of this Agreement shall be in
writing and if sent to CF&Co, shall be delivered to CF&Co at Cantor Fitzgerald &
Co., 499 Park Avenue, New York, New York 10022, fax no. (212) 829-4972,
Attention: ITD-Investment Banking, with copies to Stephen Merkel, General
Counsel, at the same address, and DLA Piper US LLP, 1251 Avenue of the Americas,
New York, NY 10020, fax no. (212) 884-8494, Attention: Dean M. Colucci; or if
sent to the Company, shall be delivered to Introgen Therapeutics, Inc., 301
Congress Ave, Suite 1850, Austin, Texas 78701, Attention: David Nance, Chief
Executive Officer, with copies to Wilson & Varner, L.L.P., 301 Congress Ave.,
Suite 2078, Austin, Texas, 78701, Attention: Rodney Varner. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 



--------------------------------------------------------------------------------



 



     13.   Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and CF&Co and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.
     14.   Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.
     15.   Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
     16.   Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
     17.   Waiver of Jury Trial. The Company and CF&Co each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this agreement or any transaction contemplated hereby.

 



--------------------------------------------------------------------------------



 



          18.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
[Remainder of Page Intentionally Blank]

 



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the understanding between the
Company and CF&Co, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and CF&Co.

                      Very truly yours,    
 
                        INTROGEN THERAPEUTICS, INC.    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                    ACCEPTED as of the date         first-above written:    
 
                    CANTOR FITZGERALD & CO.    
 
               
 
  By:                               Jeffrey Lumby         Managing Director    

28



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF PLACEMENT NOTICE

     
From:
  [                              ]
Cc:
  [                              ]
To:
  [                              ]
Subject:
  Controlled Equity Offering—Placement Notice
 
   
Gentlemen:
   

Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Introgen Therapeutics, Inc. (the
“Company”) and Cantor Fitzgerald & Co. (“CF&Co”) dated August 8, 2008 (the
“Agreement”), I hereby request on behalf of the Company that CF&Co sell up to
          shares of the Company’s common stock, par value $0.001 per share, at a
minimum market price of $           per share.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
CANTOR FITZGERALD & CO.
Aaron Wood
Peter Dippolito
Josh Feldman
Jeffrey Lumby
INTROGEN THERAPEUTICS, INC.
David G. Nance
James W. Albrecht, Jr.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Compensation
CF&Co shall be paid compensation equal to seven percent (7%) of the gross
proceeds from the sales of Shares pursuant to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit 7(m)
OFFICER CERTIFICATE
The undersigned, the duly qualified and elected                  , of INTROGEN
THERAPEUTICS, INC. (“Company”), a Delaware corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated August 8, 2008 (the “Sales Agreement”) between the Company
and Cantor Fitzgerald & Co., that to the knowledge of the undersigned.
          (i) The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relation to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, with the
same force and effect as if expressly made on and as of the date hereof and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, with the same force and effect as if
expressly made on and as of the date hereof; and
          (ii) The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

            By:           Name:           Title:        

Date:                                         

 



--------------------------------------------------------------------------------



 



Exhibit 7(n)(1)
MATTERS TO BE COVERED BY LEGAL OPINION OF
WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION, AS
OF THE DATE OF THE FIRST PLACEMENT NOTICE DELIVERED HEREUNDER

- 2 -



--------------------------------------------------------------------------------



 



Exhibit 7(n)(2)
MATTERS TO BE COVERED BY LEGAL OPINION OF
WILSON & VARNER, L.L.P. AS OF THE DATE OF THE FIRST PLACEMENT
NOTICE DELIVERED HEREUNDER AND EACH SUBSEQUENT REPRESENTATION
DATE

- 3 -